Citation Nr: 0814372	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-15 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for 
post-operative residuals of prostate cancer.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for tinnitus.

4.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and hiatal hernia.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from December 1965 to 
September 1967 and was awarded a Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In October 2004, the veteran's case was 
transferred from the VA RO in Roanoke, Virginia, to the VA RO 
in Huntington that now has jurisdiction of his appeal.

The Board notes that the RO's February 2005 rating decision 
on appeal also denied the veteran's claim for service 
connection for post-traumatic stress disorder.  However, in a 
March 2006 rating decision, the RO granted service connection 
for PTSD that was awarded an initial 50 percent disability 
rating.  That action represents a full grant of the benefits 
sought as to the veteran's claim for service connection for 
PTSD.  He then submitted a timely notice of disagreement as 
to the initial rating assigned for his service-connected 
PTSD, and a statement of the case was issued in March 2007.  
However, a substantive appeal is not associated with the 
claims file as to this claim, and the matter not certified 
for appellate consideration.  As such, the Board will confine 
its consideration to the issues as set forth on the title 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus and for GERD and hiatal hernia, and an 
increased rating for his service-connected residuals of 
prostate cancer.  

In an April 2005 written statement that was received by the 
RO in May 2006, the veteran said that the stress in his life 
caused by his service-connected prostate cancer and prostate 
removal exacerbated his GERD and hiatal hernia.  VA medical 
records, dated through March 2006 include a diagnosis of GERD 
(noted in November 2005 and other records) for which the 
veteran took prescribed medication.

To establish service connection for a disability on a 
secondary basis, there must be evidence sufficent to show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service- 
connected disability.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1997).  Additionally, when 
aggravation of a nonservice- connected disability is 
proximately due to or the result of a service-connected 
disorder, such disability shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also 38 C.F.R. § 3.310(b) (2007).

Here, the Board is of the opinion that the veteran should be 
afforded a VA examination to determine the etiology of any 
gastrointestinal disorder found to be present, including 
whether the veteran has GERD and hiatal hernia disorders due 
to his service-connected prostate cancer residuals or PTSD.

Second, the veteran seeks service connection for bilateral 
hearing loss and tinnitus.  When examined for pre-induction 
into service in September 1965, audiogram findings, in pure 
tone thresholds, in decibels, were as follows when converted 
to ISO (ANSI) values:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10

25
LEFT
35
15
20

25

Findings appear suggestive of hearing loss prior to entering 
service (as noted by the RO in the March 2006 statement of 
the case), although none was noted on the examination report 
at the time, and the veteran was found qualified for active 
service.  His September 1967 separation examination report 
does not include audiogram findings.  A December 14, 2004 VA 
outpatient audiology consultation record indicates that 
results of an audiogram showed normal to mild hearing loss in 
the right ear and normal to moderate hearing loss in the left 
ear.  The examiner said the veteran was not a hearing aid 
candidate at the time due to the mild degree of loss.  The 
audiogram findings are not included in the claims file.  

However, the Board notes that a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service will rebut the presumption of soundness.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2007).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
bilateral hearing loss and tinnitus preexisted the 
appellant's entry into active military service in December 
1965 and was not aggravated by service.

Third, the veteran seeks a rating in excess of 20 percent for 
his service-connected post-operative residuals of prostate 
cancer evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 
(DC) 7528 (2007) that evaluates malignant neoplasms of the 
genitourinary system.  

In his written statements in support of his claim, and during 
his January 2005 VA examination, the veteran said he urinated 
every 1 1/2 to 2 hours during the day and at night.  He told 
the examiner his stream was okay and that he did not wear a 
pad, but experienced some occasional urinary incontinence.  
The examiner noted that the veteran probably should wear a 
pad and his underwear stayed wet at times.  However, when 
seen in the VA urology clinic in July 2005, it was noted that 
he was voiding well and there was no indication of any 
complaints regarding urinary incontinence or frequency.  
Given that the veteran has not been examined by VA in more 
than three years, the Board believes he should be afforded a 
new VA examination to determine the current severity and all 
manifestations of his service-connected residuals of prostate 
cancer.

The Board also finds that the veteran has not been provided 
complete notice with respect to the Veterans Claims 
Assistance Act of 2000 consistent with the recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Finally, an October 2003 VA outpatient record indicates the 
veteran reported that he just transferred to the Clarksburg, 
West Virginia, area, and sought medical care.  It is unclear 
if he received VA or private medical treatment in the 
Virginia and Washington, D.C., area, for his claimed 
disabilities, other than the records of his prostate cancer 
in the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.	The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159(b) (2007), to 
include the notice specified in 
Vazquez-Flores v. Peake, 22 Vet. 
App. 37, to include notice that he 
should submit all pertinent evidence 
in his possession.  The veteran should 
specifically be advised that, if the 
diagnostic code under which he is 
rated for his residuals of prostate 
cancer contains criteria necessary for 
entitlement to a higher disability 
rating that would not be satisfied by 
his demonstrating a noticeable 
worsening or increase in severity of 
the disability and the effect of that 
worsening has on his employment and 
daily life (such as a specific 
measurement or test result), the 
Secretary must provide at least 
general notice of that requirement to 
the claimant

2.	The RO/AMC should obtain all medical 
records regarding the veteran's 
treatment at the VA medical facility 
in Clarksburg, West Virginia, for the 
period from March 2006 to the present, 
and any additional VA or private 
medical records identified by him.  If 
any records are unavailable, a note to 
that effect should be placed in the 
claims file and the veteran (and his 
representative, if any) should be so 
advised in writing.

3.	The veteran should be scheduled for a 
VA genitourinary examination, to be 
performed by a physician, to determine 
the current severity and all 
manifestations of his service-
connected residuals of prostate 
cancer.  The claims folder must be 
available to the examiner prior to 
entry of pertinent findings. All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The examiner is 
requested to set forth all pertinent 
findings so that voiding dysfunction 
and urinary frequency may be 
determined and the matter rated.

4.	Then, the veteran should be scheduled 
for a VA gastrointestinal examination 
to be performed by a physician to 
determine the etiology of any GERD and 
hiatal hernia found to be present.  
All indicated tests and studies should 
be performed and all clinical findings 
reported in detail.

a.	The examiner should identify if 
the veteran has GERD or a hiatal 
hernia, or another 
gastrointestinal disorder.

b.	For each such GERD, hiatal 
hernia, or other gastrointestinal 
disorder identified, the 
physician should proffer an 
opinion, with supporting 
analysis, as to the likelihood 
that any diagnosed GERD and 
hiatal hernia, or other 
gastrointestinal disorder, was 
caused by, or aggravated by, the 
veteran's service-connected 
residuals of prostate cancer or 
PTSD disability.  The degree of 
GERD or hiatal hernia, or other 
gastrointestinal disorder, that 
would not be present but for the 
service-connected residuals of 
prostate cancer or PTSD should be 
identified.

5.	The veteran should also be scheduled 
for appropriate VA examinations, e.g., 
audiology and ENT to determine the 
etiology of any bilateral hearing loss 
and tinnitus found to be present.  A 
complete history of any post service 
noise exposure should be obtained from 
the veteran.  Prior to the 
examination, the examiner should 
review the claims folder, including 
the appellant's service medical 
records, including the September 1965 
and September 1967 service medical 
records.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
The examining physician is requested 
to address the following matters:

a.	Does the appellant currently have 
a disorder manifested by 
bilateral hearing loss and 
tinnitus?

b.	Taking into consideration the 
evidence incorporated in the 
service medical records 
(including the September 1965 
pre-induction examination report) 
when was the disability (or 
disabilities) started?

c.	If any disability was incurred 
before December 1965, was there a 
permanent increase in disability, 
beyond the natural progress of 
the disorder, during the 
veteran's period of military 
duty, namely from December 1965 
to September 1967?

d.	If any diagnosed disability was 
incurred after December 1965, the 
examiner is requested to provide 
an opinion concerning the 
etiology of bilateral hearing 
loss and tinnitus found to be 
present, to include whether it is 
at least as likely as not (i.e., 
to at least a 50- 50 degree of 
probability) that any currently 
bilateral hearing loss and 
tinnitus were caused by military 
service, or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

6.	Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for bilateral hearing loss, 
tinnitus, GERD, and hiatal hernia, and 
a rating in excess of 20 percent for 
residuals of prostate cancer.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
with a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



